Exhibit 10.1




SEPARATION AND RELEASE AGREEMENT
THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made as of this 11th
day of January, 2018, by Wyndham Worldwide Corporation, a Delaware corporation
(the “Company”), and Scott G. McLester (the “Executive”).
WHEREAS, the Executive serves as the Executive Vice President and General
Counsel of the Company;
WHEREAS, the Executive and the Company are signatories to an employment letter
agreement dated June 23, 2006 (“Original Employment Letter Agreement”), an
amendment to the Original Employment Letter Agreement dated December 31, 2008
(“Amendment No. 1”), an amendment to the Original Employment Letter Agreement,
as amended by Amendment No. 1, dated March 6, 2009 (“Amendment No. 2”), an
amendment to the Original Employment Letter Agreement, as amended by Amendment
No. 1 and Amendment No. 2, dated December 16, 2009 (“Amendment No. 3”), and an
amendment to the Original Employment Letter Agreement, as amended by Amendment
No. 1, Amendment No. 2 and Amendment No. 3, dated November 8, 2012 (“Amendment
No. 4”) (Original Employment Letter Agreement, Amendment No. 1, Amendment No. 2,
Amendment No. 3 and Amendment No. 4 collectively, the “Employment Letter
Agreement”); and
WHEREAS, the Company and the Executive have mutually agreed to end their
employment relationship under the terms and conditions set forth exclusively in
this Agreement.
NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
Executive and the Company agree as follows:
Section 1
Cessation of Employment Relationship.

Effective as of the distribution of all of the outstanding shares of the entity
that holds the Company’s hotel business (following an internal reorganization of
the Company’s businesses) on a pro rata basis to the holders of common stock of
the Company (“Transaction”) (the date on which such Transaction occurs, the
“Separation Date”), the Executive’s employment with the Company and its
affiliates and subsidiaries will automatically terminate without the need for
any further action by the Company, the Executive or any other party.
Notwithstanding anything to the contrary set forth herein, if the Company
abandons the Transaction (the “Transaction Termination”), this Agreement shall
be null and void ab initio as of the date of the Transaction Termination.
Provided the Separation Date occurs, effective as of the Separation Date, the
Executive hereby resigns from all positions, offices and directorships with the
Company and any affiliate and subsidiary of the Company, as well as from any
positions, offices and directorships on the Company’s and its affiliates’ and
subsidiaries’ foundations, benefits plans and programs.





--------------------------------------------------------------------------------




Section 2
Payment Obligations.

2.1    Severance. Provided the Separation Date occurs, the Company and the
Executive agree that the Executive’s separation from employment with the Company
will be treated as a “termination other than for cause” pursuant to the
Employment Letter Agreement; provided that the Executive’s employment is not
terminated due to a “termination for cause” (as defined in the Employment Letter
Agreement) prior to the Separation Date. Accordingly,
(a)
The Company shall pay the Executive an aggregate cash severance amount equal to
two million twenty    thousand dollars ($2,020,000), payable in a lump sum
within 60 days after the Separation Date, subject to Sections 2.3, 2.5 and 4.6
below.

(b)
Effective as of the Separation Date, and subject to Sections 2.3, 2.5 and 4.6
below, the Executive’s outstanding incentive equity awards shall be treated as
set forth below:

(i)
all of the Executive’s outstanding RSUs which Executive holds as of March 1,
2018 (being 34,309 RSUs), to the extent unvested as of the Separation Date, will
accelerate and vest upon completion of the Transaction, with settlement as
provided by the terms associated with the completion of the Transaction
(“Vesting Plan”), net of shares of Company common stock withheld to satisfy
applicable withholding taxes; and

(ii)
to the extent not previously vested in accordance with their existing terms and
conditions, all or a portion of the Executive’s PVRSUs (if any) for the
performance period from January 1, 2016 through December 31, 2018 (being 12,561
PVRSUs) and the Executive’s PVRSUs for the performance period from January 1,
2017 through December 31, 2019 (being 11,412 PVRSUs) will vest upon completion
of the Transaction, to the extent that the performance goals applicable to such
PVRSUs are certified as achieved by the Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”) following the completion of
each such performance period, with settlement pursuant to the Vesting Plan. The
Executive’s PVRSUs shall be settled in shares of Company common stock, net of
shares withheld to satisfy applicable withholding taxes.

The Executive has no other outstanding Company incentive awards, equity awards
or equity rights, except as set forth in (x) subsection (b) above, (y)
subsection (h) below and (z) Section 2.4 below, in each case, to the extent
applicable. For the avoidance of doubt, Executive is not entitled to any future
Company incentive awards or equity rights that may otherwise be provided to
officers or employees of the Company after the date of this Agreement (January
11, 2018).
(c)
The Executive shall continue to be eligible to participate in the Company’s
Officer Deferred Compensation Plan and 401(k) Plan up to and including the
Separation Date, in accordance with the terms thereof.



Exhibit 10.1



--------------------------------------------------------------------------------






(d)
The Executive shall continue to participate in the health plans in which he
currently participates through the end of the month in which the Separation Date
occurs. Following the Separation Date, the Executive may elect to continue
medical, dental and vision plan coverage in accordance with the provisions of
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), at his own
expense; provided that the Company shall provide the Executive with a cash
payment of $65,000, less applicable taxes, withholdings and deductions (the
“Medical Reimbursement Payment”), which is meant to represent 18 months of the
Executive’s estimated COBRA premiums. The Medical Reimbursement Payment shall be
paid in a lump sum on the 60th day following the Separation Date, subject to
Sections 2.3, 2.5 and 4.6 below.

(e)
To the extent the Executive would otherwise be entitled as an executive of the
Company to participate in the Company’s executive health physical program, such
entitlement will be provided to the Executive through December 31, 2018.

(f)
The Executive shall be eligible to continue to use the vehicle provided to him
through the Company’s executive car lease program in which he currently
participates, upon the same terms as currently are in effect for him, through
and until the Separation Date. At that time, the Executive shall have the option
to purchase the vehicle in accordance with the terms of such program for use, at
his own expense. If the Executive chooses not to purchase the vehicle, the
Executive shall relinquish the vehicle to the Company’s Human Resources
Department on or before the Separation Date.

(g)
The Executive shall be entitled to outplacement services rendered by a company
selected by the Company, provided the services are utilized no later than 12
months following the Separation Date.



(h)
If the Separation Date occurs prior to December 31, 2018, the Executive will
receive a lump sum cash payment, payable at the same time that incentive
compensation awards for calendar year 2018 are paid to similarly situated,
actively employed executives of the Company, in an amount equal to the product
of (i) the Incentive Compensation Award the Executive would have been eligible
to receive for calendar year 2018 had his employment not terminated (determined
based on the Company’s attainment of applicable corporate performance goals,
with the Executive deemed to have satisfied any applicable individual
performance goals at target), multiplied by (ii) a fraction, the numerator of
which is the number of calendar days in calendar year 2018 prior to the
Separation Date and the denominator of which is 365. If the Separation Date
occurs on or after December 31, 2018, the Executive will receive a lump sum cash
payment, payable at the same time that incentive compensation awards for
calendar year 2018 are paid to similarly situated, actively employed executives
of the Company, in an amount equal to the Incentive Compensation Award the
Executive would have been eligible to receive for calendar year 2018 had his



Exhibit 10.1



--------------------------------------------------------------------------------




employment not terminated (determined based on the Company’s attainment of
applicable corporate performance goals, with the Executive deemed to have
satisfied any applicable individual performance goals at target).


(i)
The Executive may continue to use the financial services provided through AYCO
Company through the 2018 tax season ending on April 15, 2019.



(j)
The Executive will provide the Company’s Information Security and Information
Technology Departments with his cellular telephone associated with telephone
number 973-902-7288 (“Company Phone”) as well as his Company issued tablet
device (“Tablet”) and laptop computer (“Laptop”).  The Company shall be
permitted to image the Company Phone, Tablet and Laptop for business continuity
and litigation hold notice purposes, erase all Company information from the
Company Phone, Tablet and Laptop, and then return the Company Phone, Tablet and
Laptop to the Executive for his personal use after the Last Date of Employment. 
The Executive shall be entitled to keep the telephone number 973-902-7288, and
will assume all financial responsibility for the Company Phone, Tablet and
Laptop as of the Last Date of Employment.



Notwithstanding any other provision of this Agreement or the Employment Letter
Agreement, all payments to, vesting, benefits, and other rights of the Executive
under this Section 2.1 shall be subject to Sections 2.3, 2.5 and 4.6 of this
Agreement. In addition, and without limitation of its rights at law or in
equity, the Company reserves the right to suspend any payments to, vesting,
benefits and other rights of the Executive if the Company has a commercially
reasonable belief that the Executive is in breach of Section 3 of this
Agreement, or otherwise is in breach of any representation, affirmation or
acknowledgement made by Executive under this Agreement, or the Executive Release
as defined in Section 2.5 and attached hereto as Exhibit A.
Except as provided in this Section 2.1, Executive acknowledges and agrees that
he is not entitled to any other severance benefits under any other severance
plan, arrangement, agreement or program of the Company or its affiliates.
2.2    Other Benefits. Following the Separation Date, the Executive will be paid
any vested and accrued but not yet paid amounts due under the terms and
conditions of any other employee pension benefits in accordance with the terms
of such plan and applicable law.
2.3    Code Section 409A. On the Separation Date, the Executive is deemed to be
a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Internal Revenue Code (“Code”); as a result, and
notwithstanding any other provision of this Agreement or the Employment Letter
Agreement,
(i)
with regard to any payment, the providing of any benefit or any distribution of
equity under this Agreement that constitutes “deferred compensation” subject to
Code Section 409A, payable upon separation from service, such payment, benefit
or distribution shall not be made or provided prior to the



Exhibit 10.1



--------------------------------------------------------------------------------




earlier of (x) the expiration of the six-month period measured from the date of
the Separation Date (or, if later, his “separation from service” as referred to
in Code Section 409A) (as applicable, “409A Separation Date”) or (y) the date of
the Executive’s death; and
(ii)
on the first day of the seventh month following the date of the 409A Separation
Date or, if earlier, on the date of death, (x) all payments delayed pursuant to
Section 2.3(i) shall be paid or reimbursed to the Executive in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified for them herein and (y)
all distributions of equity delayed pursuant to Section 2.3(i) shall be made to
the Executive;

provided, that, without limitation, the lump sum cash severance payment payable
to the Executive under Section 2.1(a) above, the vesting of the RSUs and PVRSUs
under Section 2.1(b) above, the Medical Reimbursement Payment provided under
Section 2.1(d) above and the Transaction Incentive provided under Section 2.4
below are each intended to qualify as a short-term deferral under Treasury
Regulation Section 1.409A-1(b)(4) and will be provided within the time periods
provided in Section 2.1 and Section 2.4, respectively.
2.4    Transaction Incentive. Subject to the approval of the Compensation
Committee, the Executive will be eligible to receive an additional payment (the
“Transaction Incentive”) upon completion of the Transaction. The anticipated
recommended Transaction Incentive is one million and ten thousand dollars
($1,010,000). In order to receive the Transaction Incentive, the Executive must
remain continuously employed with the Company through completion of the
Transaction. The Transaction Incentive will be paid, subject to Sections 2.3,
2.5 and 4.6, on the 60th day following the Separation Date.
2.5    Waiver and Release. Notwithstanding any other provisions of this
Agreement or the Employment Letter Agreement to the contrary, this Agreement
shall not become effective, and neither the Company nor the Executive shall have
any rights or obligations under this Agreement, unless and until the Executive
General Release attached as Exhibit A hereto and made a part hereof (the
“Executive Release”) becomes effective pursuant to its terms. Furthermore, the
payments, benefits, vesting and other rights provided to the Executive under
Section 2.1 and Section 2.4 of this Agreement are subject to, and contingent
upon, the occurrence of the “Second Release Effective Date” (as defined in the
Executive Release). If the Second Release Effective Date does not occur, the
Executive shall have no right to any payments, benefits, vesting or other rights
provided pursuant to Section 2.1 and Section 2.4 hereof.
2.6    Indemnification. From and after the Separation Date, the Company will
indemnify the Executive and advance and/or reimburse related expenses, to the
fullest extent permitted by the laws of the state of incorporation of the
Company (Delaware) and with the limitations set forth under the Certificate of
Incorporation and By-Laws of the Company. In addition, nothing herein shall
affect the Executive’s rights, if any, to indemnification, advancement, defense
or related


Exhibit 10.1



--------------------------------------------------------------------------------




reimbursement pursuant to, and subject to the terms and conditions of, any
applicable D&O policies, any similar insurance policies or applicable law.
Section 3
Restrictive Covenants.

3.1    Confidential and Proprietary Information. The Executive acknowledges that
in connection with his employment, he has had access to information of a nature
not generally disclosed to the public. The Executive agrees to keep confidential
and not disclose to anyone, unless legally compelled to do so, Confidential and
Proprietary Information. “Confidential and Proprietary Information” includes but
is not limited to all Company (including affiliates and subsidiaries) business
and strategic plans, financial details, computer programs, manuals, contracts,
current and prospective client and supplier lists, and developments owned,
possessed or controlled by the Company, regardless of whether possessed or
developed by the Executive in the course of his employment. Such Confidential
and Proprietary Information may or may not be designated as confidential or
proprietary and may be oral, written or electronic media. “Confidential and
Proprietary Information” shall not include information that (a) was already
publicly known at the time of disclosure to Executive; (b) subsequently becomes
publicly known other than through disclosure by Executive; or (c) is generally
known within the industry. The Executive understands that Confidential and
Proprietary Information is owned and shall continue to be owned solely by the
Company. The Executive agrees that he has not and will not disclose, directly or
indirectly, in whole or in part, any Confidential and Proprietary Information
except as may be required to respond to a court order, subpoena, or other legal
process. In the event the Executive receives a court order, subpoena, or notice
of other legal process requiring the disclosure of any information concerning
the Company, including but not limited to Confidential and Proprietary
Information, to the extent permitted by law, the Executive shall give the
Company notice of such process within 48 hours of receipt, in order to provide
the Company with the opportunity to move to quash or otherwise seek the
preclusion of the disclosure of such information. The Executive acknowledges
that he has complied and will continue to comply with this commitment, both as
an employee and after the end of his employment. The Executive also acknowledges
his continuing obligations under the Company’s Business Principles. This Section
3.1 shall in all respects be subject to Paragraph 10 of the Executive Release.

--------------------------------------------------------------------------------

3.2    Non-Solicitation; Non-Interference. For a period of twelve (12) months
following the Separation Date, the Executive agrees that he will not, directly
or indirectly, individually or on behalf of any other person, firm, corporation
or other entity, (a) solicit, aid, or induce any customer of the Company
(including its affiliates and subsidiaries, the “Company Group”), with which or
whom he had dealings during his employment with the Company or about which or
whom he learned Confidential Information during his employment with the Company,
to purchase goods or services then sold by the Company Group from another
person, firm, corporation, or other entity or assist or aid any other person or
entity in identifying or soliciting any such customer to the detriment of the
Company Group, (b) solicit, aid, or induce any employee of the Company to leave
such employment or to accept employment with any other person, firm,
corporation, or other entity unaffiliated with the Company Group or hire or
retain any such employee, or take any action to materially assist or aid any
other person, firm, corporation, or other entity in hiring any such


Exhibit 10.1



--------------------------------------------------------------------------------




employee, or (c) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company Group and any of its
vendors, joint venturers, or licensors.
3.3    Non-Disparagement. The Executive agrees not to make, at any time (whether
before or after the Separation Date), negative comments about or otherwise
disparage the Company Group or any of its officers, directors, employees,
shareholders, members, agents, or products. The foregoing will not restrict or
impede the Executive from exercising protected legal rights to the extent that
such rights cannot be waived by agreement or from providing truthful statements
in response to any governmental agency, rulemaking authority, subpoena power,
legal process, required governmental testimony or filings, or judicial,
administrative, or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).
3.4    Non-Disclosure. Unless otherwise required by law and subject in all
respects to Paragraph 10 of the Executive Release, the Executive agrees not to
disclose, either directly or indirectly, any information regarding the existence
or substance of this Agreement, including specifically any of the terms of
payment hereunder. This nondisclosure includes, but is not limited to, members
of the media, present or former members of the Company (or any Released Party
(as defined in the Executive Release)), and other members of the public, but
does not include an attorney, accountant, family member or representative whom
the Executive chooses to consult or seek advice regarding his consideration of
and decision to execute this Agreement.
3.5    Practice of Law. Notwithstanding the provisions set forth in this Section
3, the Executive (a) may solicit the Company Group, and/or its employees as
potential clients, in the event the Executive engages in the private practice of
law, and (b) otherwise may engage in the practice of law, without restriction,
as provided under the applicable rules of professional conduct.
Section 4
Miscellaneous.

4.1    Modifications. This Agreement may not be modified or amended except in
writing signed by each of the parties hereto. No term or condition of this
Agreement shall be deemed to have been waived except in writing by the party
charged with such waiver. A waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver for the future or act as a
waiver of anything other than that specifically waived.
4.2    Governing Law. This Agreement has been executed and delivered in the
State of New Jersey and its validity, interpretation, performance and
enforcement shall be governed by the internal laws of the State of New Jersey
(without reference to its conflict of laws rules).
4.3    Arbitration.
(a)
Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach hereof which cannot be settled by mutual agreement of the parties
hereto (other than with respect to the matters covered by Section 3 of this
Agreement, for which the Company may, but shall not be required to, seek
injunctive and/or other equitable relief in a judicial proceeding; in
conjunction with the foregoing, the



Exhibit 10.1



--------------------------------------------------------------------------------




Executive acknowledges that the damages resulting from any breach of any such
matter or provision would be irreparable and agrees that the Company has the
right to apply to any court of competent jurisdiction for the issuance of a
temporary restraining order to maintain the status quo pending the outcome of
any proceeding) shall be finally settled by binding arbitration in accordance
with the Federal Arbitration Act (or if not applicable, the applicable state
arbitration law) as follows: Any party who is aggrieved shall deliver a notice
to the other party hereto setting forth the specific points in dispute. Any
points remaining in dispute twenty (20) days after the giving of such notice may
be submitted to arbitration in New Jersey, to the American Arbitration
Association, before a single arbitrator appointed in accordance with the
Employment Arbitration Rules of the American Arbitration Association, modified
only as herein expressly provided. After the aforesaid twenty (20) days, either
party hereto, upon ten (10) days’ notice to the other, may so submit the points
in dispute to arbitration. The arbitrator may enter a default decision against
any party who fails to participate in the arbitration proceedings.
(b)
The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.

(c)
Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion his or her fees and expenses and the reasonable
attorneys’ fees and expenses of any such party as the arbitrator deems
appropriate. In the absence of any such apportionment, the fees and expenses of
the arbitrator shall be borne equally by each party, and each party shall bear
the fees and expenses of its own attorney.

(d)
The parties hereto agree that this Section 4.3 has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section 4.3 shall be grounds for dismissal of any court action
commenced by either party hereto with respect to this Agreement, other than
court actions commenced by the Company with respect to any matter covered by
Section 3 of this Agreement and other than post-arbitration court actions
seeking to enforce an arbitration award. In the event that any court determines
that this arbitration procedure is not binding, or otherwise allows any
litigation regarding a dispute, claim, or controversy covered by this Agreement
to proceed, the parties hereto hereby waive any and all rights to a trial by
jury in or with respect to such litigation.

(e)
The parties shall keep confidential, and shall not disclose to any person the
existence of the controversy hereunder, the referral of any such controversy to
arbitration, or the status of resolution thereof. This Section 4.3(e) shall in
all respects be subject to Paragraph 10 of the Executive Release.

4.4    Survival. All of the Executive’s obligations, covenants and restrictions
under any confidentiality agreement, any non-disclosure agreement, and the
Company’s Business Principles


Exhibit 10.1



--------------------------------------------------------------------------------




shall survive and continue in full force and effect. This Section 4.4 shall in
all respects be subject to Paragraph 10 of the Executive Release.
4.5    Enforceability; Severability. It is the intention of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under applicable law. All provisions of this Agreement are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Agreement. The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restrictions herein to be unenforceable in
any respect, such court may limit this Agreement to render it enforceable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement to the fullest extent permissible.
4.6    Withholding. All payments and benefits payable pursuant to this Agreement
shall be subject to reduction by all applicable withholding, social security and
other federal, state and local taxes and deductions.
4.7    Code Section 409A Compliance.
(a)It is intended that this Agreement comply with the provisions of Code Section
409A and all regulations, guidance and other interpretive authority issued
thereunder (“Code Section 409A”), and this Agreement shall be construed and
applied in a manner consistent with this intent. Notwithstanding any other
provision herein to the contrary, to the extent that the reimbursement of any
expenses or the provision of any in-kind benefits under this Agreement is
subject to Code Section 409A, reimbursement of any such expense shall be made by
no later than December 31 of the year following the calendar year in which such
expense is incurred. Each and every payment under this Agreement shall be
treated as a right to receive a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii).
(b)Notwithstanding anything herein to the contrary, in no event whatsoever shall
the Company or any of its affiliates be liable for any tax, additional tax,
interest or penalty that may be imposed on the Executive pursuant to Code
Section 409A or for any damages for failing to comply with Code Section 409A.
4.8    Notices. All notices or other communications hereunder shall not be
binding on either party hereto unless in writing, and delivered to the other
party thereto at the following address:
If to the Company:
Wyndham Worldwide Corporation
22 Sylvan Way
Parsippany, NJ 07054
Attn: Stephen P. Holmes, Chairman and Chief Executive Officer


Exhibit 10.1



--------------------------------------------------------------------------------




If to the Executive:
Scott G. McLester
        


Notices shall be deemed duly delivered upon hand delivery at the above address,
or one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.
4.9    Assignment. This Agreement is personal in nature to the Company and the
rights and obligations of the Executive under this Agreement shall not be
assigned or transferred by the Executive. The Company may assign this Agreement
to any successor to all or a portion of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
4.10    Jurisdiction. Subject to Section 4.3(a) of this Agreement, in any suit,
action or proceeding seeking to enforce any provision of this Agreement, the
Executive hereby (a) irrevocably consents to the exclusive jurisdiction of any
federal court located in the State of New Jersey or any of the state courts of
the State of New Jersey; (b) waives, to the fullest extent permitted by
applicable law, any objection which he may now or hereafter have to the laying
of venue of any such suit, action or proceeding in any such court or that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum; and (c) agrees that process in any such suit, action or
proceeding may be served on him anywhere in the world, whether within or without
the jurisdiction of such court, and, without limiting the foregoing, irrevocably
agrees that service of process on such party, in the same manner as provided for
notices in Section 4.8 of this Agreement, shall be deemed effective service of
process on such party in any such suit, action or proceeding. The Executive and
Company agree to waive any right to a jury in connection with any judicial
proceeding.
4.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same document.
4.12    Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
4.13    Entire Agreement. This Agreement (including the Executive Release to be
executed and delivered by the Executive pursuant to Section 2.5 above) is
entered into between the Executive and the Company as of the date hereof and
constitutes the entire understanding and agreement between the parties hereto
and, other than as set forth in Section 4.4 of this Agreement, supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, concerning the subject matter hereof, including,
without limitation, the Employment Letter Agreement. All negotiations by the
parties concerning the subject matter hereof are merged into


Exhibit 10.1



--------------------------------------------------------------------------------




this Agreement, and there are no representations, warranties, covenants,
understandings or agreements, oral or otherwise, in relation thereto by the
parties hereto other than those incorporated herein.
[SIGNATURE PAGE FOLLOWS]


Exhibit 10.1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.


 
WYNDHAM WORLDWIDE CORPORATION


By: /s/Mary Falvey          
Name: Mary Falvey_______________
Title: Chief Human Resources Officer 






 
/s/ Scott G. McLester   
Executive: Scott G. McLester





Exhibit 10.1



--------------------------------------------------------------------------------









EXHIBIT A
EXECUTIVE GENERAL RELEASE


I, Scott G. McLester (“I” or “Executive”), on behalf of myself and my heirs,
executors, administrators and assigns, in consideration of my Separation and
Release Agreement with Wyndham Worldwide Corporation, a Delaware corporation
(the “Company”), dated January 11, 2018 (the “Agreement”), to which this
Executive General Release (this “Executive Release”) is attached, do hereby
knowingly and voluntarily release and forever discharge the Company and its
affiliates and subsidiaries, and each of its and their past and future
subsidiaries, affiliates, divisions, joint ventures, directors, members,
officers, executives, employees, agents and stockholders, and any and all
employee benefit plans maintained by any of the above entities and their
respective plan administrators, committees, trustees and fiduciaries
individually and in their representative capacities, and its and their
respective predecessors, successors and assigns (both individually and in their
representative capacities) (collectively, the “Released Parties”), from any and
all actions, causes of action, covenants, contracts, claims, charges, demands,
suits, and liabilities whatsoever, which I or my heirs, executors,
administrators, successors or assigns ever had, now have or may have arising
prior to or on the date upon which I execute and/or re-execute (as applicable)
this Executive Release (“Claims”), including any Claims arising out of or
relating in any way to my employment (or the termination of my employment) with
the Company and its affiliates and subsidiaries through the date upon which I
execute and/or re-execute (as applicable) this Executive Release.
1.    By signing and/or re-executing this Executive Release, I am providing a
complete waiver of all Claims that may have arisen, whether known or unknown, up
until and including the date upon which I execute and/or re-execute (as
applicable) this Executive Release. This includes, but is not limited to Claims
under or with respect to:
i.
any and all matters arising out of my employment by the Company or any of the
Released Parties through the date upon which I execute and/or re-execute (as
applicable) this Executive Release and the cessation of said employment, and
including, but not limited to, any alleged violation of the National Labor
Relations Act (“NLRA”), any claims for discrimination of any kind under the Age
Discrimination in Employment Act of 1967 (“ADEA”) as amended by the Older
Workers Benefit Protection Act (“OWBPA”), Title VII of the Civil Rights Act of
1964 (“Title VII”), Sections 1981 through 1988 of Title 42 of the United States
Code, the Executive Retirement Income Security Act of 1974 (“ERISA”) (except for
vested benefits which are not affected by this agreement), the Americans With
Disabilities Act of 1990, as amended (“ADA”), the Fair Labor Standards Act
(“FLSA”), the Occupational Safety and Health Act (“OSHA”), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Federal Family and
Medical Leave Act (“FMLA”), the Federal Worker Adjustment Retraining
Notification Act (“WARN”), the Uniformed Services Employment and Reemployment
Rights Act (“USERRA”); and



Exhibit 10.1



--------------------------------------------------------------------------------




ii.
The Genetic Information Nondiscrimination Act of 2008; Family Rights Act; Fair
Employment and Housing Act; Unruh Civil Rights Act; Statutory Provisions
Regarding the Confidentiality of AIDS; Confidentiality of Medical Information
Act; Parental Leave Law; Apprenticeship Program Bias Law; Equal Pay Law;
Whistleblower Protection Law; Military Personnel Bias Law; Statutory Provisions
Regarding Family and Medical Leave; Statutory Provisions Regarding Electronic
Monitoring of Executives; The Occupational Safety and Health Act, as amended;
Obligations of Investigative Consumer Reporting Agencies Law; Political
Activities of Executives Law; Domestic Violence Victim Employment Leave Law;
Court Leave; the United States or New Jersey Constitutions; any Executive Order
or other order derived from or based upon any federal regulations; and

iii.
The New Jersey Law Against Discrimination; The New Jersey Civil Rights Act; The
New Jersey Family Leave Act; The New Jersey State Wage and Hour Law; The
Millville Dallas Airmotive Plant Job Loss Notification Act; The New Jersey
Conscientious Executive Protection Act; The New Jersey Equal Pay Law; The New
Jersey Occupational Safety and Health Law; The New Jersey Smokers’ Rights Law;
The New Jersey Genetic Privacy Act; The New Jersey Fair Credit Reporting Act;
The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim; New Jersey laws regarding Political
Activities of Executives, Lie Detector Tests, Jury Duty, Employment Protection,
and Discrimination; and

iv.
any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, infliction of emotional distress or other tort or
common-law claim having any bearing whatsoever on the terms and conditions
and/or cessation of my employment with the Company, including, but not limited
to, all claims for any compensation including salary, back wages, front pay,
bonuses or awards, incentive compensation, performance-based grants or awards,
severance pay, vacation pay, stock grants, stock unit grants, stock options, or
any other form of equity award, fringe benefits, disability benefits, severance
benefits, reinstatement, retroactive seniority, pension benefits, contributions
to 401(k) plans, or any other form of economic loss; all claims for personal
injury, including physical injury, mental anguish, emotional distress, pain and
suffering, embarrassment, humiliation, damage to name or reputation, interest,
liquidated damages, and punitive damages; and all claims for costs, expenses,
and attorneys’ fees.

Executive further acknowledges that Executive later may discover facts different
from or in addition to those Executive now knows or believes (or knows or
believes upon such re-execution) to be true regarding the matters released or
described in this Executive Release, and even so Executive agrees that the
releases and agreements contained in this Executive Release shall remain
effective in all respects notwithstanding any later discovery of any different
or additional facts.


Exhibit 10.1



--------------------------------------------------------------------------------




This Executive Release shall not, however, apply to any obligations of the
Company under the terms and subject to the conditions expressly set forth in the
Agreement (claims with respect thereto, collectively, “Excluded Claims”).
Executive acknowledges and agrees that, except with respect to Excluded Claims,
the Company and the Released Parties have fully satisfied any and all
obligations whatsoever owed to Executive arising out of his employment with the
Company or any of the Released Parties through the date upon which Executive
executes and/or re-executes (as applicable) this Executive Release and the
cessation of his employment with the Company or any of the Released Parties and
that no further payments or benefits are owed to Executive by the Company or any
of the Released Parties. This Paragraph 1 shall in all respects be subject to
Paragraph 10 of this Executive Release.
2.    Executive understands and agrees that he would not receive the payments
and benefits specified in Section 2.1 and, if applicable, Section 2.4 of the
Agreement, except for his execution and re-execution of this Executive Release
and his satisfaction of his obligations contained in the Agreement and this
Executive Release, and that such consideration is greater than any amount to
which he would otherwise be entitled.
3.    As of the date upon which Executive executes and/or re-executes (as
applicable) this Executive Release, Executive acknowledges that he does not have
any current charge, complaint, grievance or other proceeding against any of the
Released Parties pending before any local, state or federal agency regarding his
employment or separation from employment. This Paragraph 3 shall in all respects
be subject to Paragraph 10 of this Executive Release.
4.    The Company and Executive acknowledge that Executive cannot waive his
right to file a charge, testify, assist, or participate in any manner in an
investigation, hearing, or proceeding under the federal civil rights laws or
federal whistleblower laws. Therefore, notwithstanding the provisions set forth
herein, nothing contained in the Agreement or Executive Release is intended to
nor shall it prohibit Executive from filing a charge with, or providing
information to, the United States Equal Employment Opportunity Commission
(“EEOC”) or other federal, state or local agency or from participating or
cooperating in any investigation or proceeding conducted by the EEOC or other
governmental agency. With respect to a claim for employment discrimination
brought to the EEOC or state/local equivalent agency enforcing civil rights
laws, Executive waives any right to personal injunctive relief and to personal
recovery, damages, and compensation of any kind payable by any Released Party
with respect to the claims released in the Agreement or Executive Release as set
forth in herein.


5.    As of the date upon which Executive executes and/or re-executes (as
applicable) this Executive Release, Executive affirms that he has not knowingly
provided, either directly or indirectly, any information or assistance to any
party who may be considering or is taking legal action against the Released
Parties with the purpose of assisting such person in connection with such legal
action. Executive understands that if this Agreement and Executive Release were
not signed and re-executed, he would have the right to voluntarily provide
information or assistance to any party who may be considering or is taking legal
action against the Released Parties. Executive hereby waives that right and
agrees that he will not provide any such assistance other than the assistance in
an investigation or proceeding conducted by the EEOC or other federal, state or
local


Exhibit 10.1



--------------------------------------------------------------------------------




agency, or pursuant to a valid subpoena or court order. This Paragraph 5 shall
in all respects be subject to Paragraph 10 of this Executive Release.


6.    As of the date upon which Executive executes and/or re-executes (as
applicable) this Executive Release, Executive represents that he has not and
agrees that he will not in any way disparage the Company or any Released Party,
their current and former officers, directors and employees, or make or solicit
any comments, statements, or the like to the media or to others that may be
considered to be derogatory or detrimental to the good name or business
reputation of any of the aforementioned parties or entities. This Paragraph 6
shall in all respects be subject to Paragraph 10 of this Executive Release.
7.    Executive agrees, in addition to obligations set forth in the Agreement,
to cooperate with and make himself available to the Company or any of its
successors (including any past or future subsidiary of the Company), Released
Parties, or its or their General Counsel, as the Company may reasonably request,
to assist in any matter, including giving truthful testimony in any litigation
or potential litigation, over which Executive may have knowledge, information or
expertise. Executive shall be reimbursed, to the extent permitted by law, any
reasonable costs associated with such cooperation, provided those costs are
pre-approved by the Company prior to Executive incurring them. Executive
acknowledges that his agreement to this provision is a material inducement to
the Company to enter into the Agreement and to pay the consideration described
herein.
8.    As of the date upon which Executive re-executes this Executive Release,
Executive acknowledges and confirms that he has returned all Company property to
the Company including, but not limited to, all Company confidential and
proprietary information in his possession, regardless of the format and no
matter where maintained. Executive also certifies that all electronic files
residing or maintained on any personal computer devices (thumb drives, tablets,
personal computers or otherwise) will be returned and no copies retained.
Executive also has returned his identification card, and computer hardware and
software, all paper or computer based files, business documents, and/or other
Business Records or Office Documents as defined in the Company Document
Management Program, as well as all copies thereof, credit and procurement cards,
keys and any other Company supplies or equipment in his possession. In addition,
as of the date upon which Executive re-executes this Executive Release,
Executive confirms that any business related expenses for which he seeks or will
seek reimbursement have been, or will be, documented and submitted to the
Company within 10 business days after the Separation Date (as defined in the
Agreement). Finally, as of the date upon which Executive re-executes this
Executive Release, any amounts owed to the Company have been paid. This
Paragraph 8 shall in all respects be subject to Paragraph 10 of this Executive
Release.
9.    Executive acknowledges and agrees that in the event Executive has been
reimbursed for business expenses, but has failed to pay his American Express
bill or other Company-issued charge card or credit card bill related to such
reimbursed expenses, Executive shall promptly pay any such amounts within 7 days
after any request by the Company and, in addition, the Company has the right and
is hereby authorized to deduct the amount of any unpaid charge card or credit
card


Exhibit 10.1



--------------------------------------------------------------------------------




bill from the severance payments or otherwise suspend payments or other benefits
in an amount equal to the unpaid business expenses without being in breach of
the Agreement.
10.    Except as otherwise set forth in Paragraph 4 of this Executive Release,
nothing contained in this Executive Release or in the Agreement is intended to
nor shall it limit or prohibit Executive, or waive any right on his part, to
initiate or engage in communication with, respond to any inquiry from, otherwise
provide information to or obtain any monetary recovery from, any federal or
state regulatory, self-regulatory, or enforcement agency or authority, as
provided for, protected under or warranted by applicable law, in all events
without notice to or consent of the Company.
11.    Executive agrees that neither the Agreement nor this Executive Release,
nor the furnishing of the consideration for this Executive Release, shall be
deemed or construed at any time for any purpose as an admission by the Company
of any liability or unlawful conduct of any kind, which the Company denies.
12.    Executive understands that he has 45 calendar days within which to
consider this Executive Release before signing it. The 45 calendar day period
shall begin on January 11, 2018, the day after it is presented to Executive.
After signing this Executive Release, Executive may revoke his signature within
7 calendar days (“Revocation Period”). In order to revoke his signature,
Executive must deliver written notification of that revocation marked “personal
and confidential” to Stephen P. Holmes, Chairman and Chief Executive Officer,
Wyndham Worldwide Corporation, 22 Sylvan Way, Parsippany, NJ 07054. Notice of
such revocation must be received within the seven (7) calendar days referenced.
Executive understands that neither this Executive Release nor the Agreement will
become effective or enforceable until this Revocation Period has expired and
there has been no revocation by Executive, and the other terms and conditions of
this Executive Release and the Agreement have been met by Executive to the
Company’s satisfaction.
13.    The Company’s obligations set forth in Section 2.1 of the Agreement are
expressly contingent upon Executive’s re-execution and non-revocation of this
Executive Release within forty-five (45) days following the Separation Date.
Upon Executive’s re-execution of this Agreement (the “Re-Execution Date”),
Executive advances to the Re-Execution Date his release of all Claims. Executive
has seven (7) calendar days from the Re-Execution Date to revoke his
re-execution of this Agreement. In order to revoke his signature, Executive must
deliver written notification of that revocation marked “personal and
confidential” to Stephen P. Holmes, Chairman and Chief Executive Officer,
Wyndham Worldwide Corporation, 22 Sylvan Way, Parsippany, NJ 07054. Notice of
such revocation must be received within the seven (7) calendar days referenced
above. If Executive does not re-execute this Executive Release or if Executive
revokes such re-execution, the Agreement and the previously-executed Executive
Release shall remain in full force and effect, but neither Company nor Executive
shall have any rights or obligations under Section 2.1 and, if applicable,
Section 2.4 of the Agreement. Provided that Executive does not revoke his
re-execution of the Executive Release within such seven (7) day period, the
“Second Release Effective Date” shall occur on the eighth (8th) calendar day
after the date on which Executive re-executes the signature page of this
Executive Release.


Exhibit 10.1



--------------------------------------------------------------------------------




EXECUTIVE HAS READ AND FULLY CONSIDERED THIS EXECUTIVE RELEASE, HE UNDERSTANDS
IT AND KNOWS HE IS GIVING UP IMPORTANT RIGHTS, AND IS DESIROUS OF EXECUTING (AND
RE-EXECUTING, AS APPLICABLE) AND DELIVERING THIS EXECUTIVE RELEASE. EXECUTIVE
UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL CLAIMS HE
HAD OR MIGHT HAVE AGAINST THE COMPANY AND ITS AFFILIATES AND SUBSIDIARIES; AND
HE ACKNOWLEDGES THAT HE IS NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR
ORAL, NOT SET FORTH IN THIS EXECUTIVE RELEASE OR THE AGREEMENT. HAVING ELECTED
TO EXECUTE (AND RE-EXECUTE, AS APPLICABLE) THIS EXECUTIVE RELEASE, TO FULFILL
THE PROMISES SET FORTH HEREIN AND IN THE AGREEMENT, AND TO RECEIVE THEREBY THE
SUMS AND BENEFITS SET FORTH IN THE AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, EXECUTES (AND RE-EXECUTES, AS APPLICABLE) AND
DELIVERS THIS EXECUTIVE RELEASE.
EXECUTIVE HAS BEEN ADVISED OF EXECUTIVE’S RIGHT TO CONSULT WITH HIS LEGAL
COUNSEL PRIOR TO EXECUTING (AND RE-EXECUTING, AS APPLICABLE) THIS EXECUTIVE
RELEASE AND THE AGREEMENT.
IF THIS DOCUMENT IS RETURNED EARLIER THAN 45 DAYS, THEN EXECUTIVE ADDITIONALLY
ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND KNOWINGLY WAIVED THE 45
DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A SHORTENED PERIOD OF TIME IS NOT
INDUCED BY THE COMPANY THROUGH FRAUD, MISREPRESENTATION, A THREAT TO WITHDRAW OR
ALTER THE OFFER PRIOR TO THE EXPIRATION OF THE 45 DAYS, OR BY PROVIDING
DIFFERENT TERMS TO EXECUTIVE IF HE SIGNS (OR RE-EXECUTES, AS APPLICABLE) THIS
EXECUTIVE RELEASE PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.
THEREFORE, the Executive voluntarily and knowingly executes and/or re-executes
this Executive Release as of the dates set forth below.
    /s/Scott G. McLester___________________
Scott G. McLester
Date Signed: April 27, 2018




NOT TO BE RE-EXECUTED
PRIOR TO THE SEPARATION DATE




_____________________________
Scott G. McLester
Date Signed: __________________


Exhibit 10.1



--------------------------------------------------------------------------------








Exhibit 10.1



--------------------------------------------------------------------------------





AMENDMENT NO. 1 TO SEPARATION AGREEMENT
 
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of this 29th day of May, 2018
(the “Effective Date”) and amends that certain Separation and Release Agreement,
by and between Scott G. McLester (“Executive”) and Wyndham Worldwide
Corporation, a Delaware corporation (the “Company”), dated effective as of the
11th day of January, 2018 (the “Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.
 
RECITALS
 
WHEREAS, the Company and Executive previously entered into the Agreement; and
 
WHEREAS, pursuant to Section 4.1 of the Agreement, the Agreement may be amended
in a writing signed by each of Executive and the Company.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
     
1.
Section 2.1(b)(ii) of the Agreement is hereby modified by replacing the phrase
“following the completion of each such performance period” with “as of
completion of the Transaction.”

2.
Section 2.1(h) of the Agreement is replaced in its entirety as follows:

“The Executive will receive a lump sum cash payment, payable on the 60th day
following the Separation Date, in an amount equal to the product of (i) $505,000
(the Incentive Compensation Award that the Executive would have been eligible to
receive for calendar year 2018), multiplied by (ii) a fraction, the numerator of
which is the number of calendar days in calendar year 2018 prior to the
Separation Date and the denominator of which is 365.  By way of example only, if
the number of business and non-business days in calendar year 2018 prior to the
Executive’s Separation Date is 152, the payment provided herein would be
$210,301.37.  The payment set forth herein is subject to Sections 2.3, 2.5 and
4.6 below.”
3.
Section 2.4 of the Agreement is replaced in its entirety as follows:

Transaction Incentive.  Executive will receive an additional cash payment (the
“Transaction Incentive”) upon completion of the Transaction, in the amount of
one million and ten thousand dollars ($1,010,000).  The Transaction Incentive
will be paid, subject to Sections 2.3, 2.5 and 4.6, on the 60th day following
the Separation Date.
This Amendment shall only serve to amend and modify the Agreement to the extent
specifically provided herein. All terms, conditions, provisions and references
of


Exhibit 10.1



--------------------------------------------------------------------------------






4.and to the Agreement which are not specifically modified, amended and/or
waived herein shall remain in full force and effect and shall not be altered by
any provisions herein contained. All prior agreements, promises, negotiations
and representations, either oral or written, relating to the subject matter of
this Amendment not expressly set forth in this Amendment are of no force or
effect.
5.This Amendment shall not be amended, modified or supplemented except by a
written instrument signed by the parties hereto. The failure of a party to
insist on strict adherence to any term of this Amendment on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Amendment.
No waiver of any provision of this Amendment shall be construed as a waiver of
any other provision of this Amendment. Any waiver must be in writing.
6.This Amendment shall inure to the benefit of the Company and its successors
and assigns and shall be binding upon the Company and its successors and
assigns. This Amendment is personal to Executive, and Executive shall not assign
or delegate his rights or duties under this Amendment, and any such assignment
or delegation shall be null and void.
7.This Amendment may be executed and delivered (including by facsimile, “pdf” or
other electronic transmission) in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.


[Signature Page Follows]


85157345.8
 
 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.


 
WYNDHAM WORLDWIDE CORPORATION
By: /s/Mary Falvey                                          
Name: Mary Falvey                                        
Title: Chief Human Resources Officer                




/s/ Scott McLester   
Executive: Scott McLester
 
 











85157345.8
 
 

.